Appeal by defendant from two judgments of the Supreme Court, Kings County (Broomer, J.), both rendered November 1, 1982, convicting him of burglary in the second degree (two counts), criminal possession of stolen property in the first degree, grand larceny in the second degree, and possession of burglar tools, upon his pleas of guilty, and imposing sentences. 11 Judgments affirmed. 11 We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Thompson, J. P., Weinstein, Rubin and Lawrence, JJ., concur.